Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species 1, figures 1-3, claims 1-9, in the email replied on 6/1/21 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Page 1, Applicant argued that:
“It is respectfully submitted that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden.”

	The Examiner agreed to withdraw the restriction.	
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the Soft magnetic metal powder, comprising a plurality of soft magnetic metal particles configured by a Fe-based nanocrystal alloy comprising Cu, wherein the soft magnetic metal particles have core portions and first shell portions surrounding circumferences of the core portions; B/A is 3.0 or more and 1000 or less, in which an average crystallite size of Cu crystallites existing in the core portions is set as A, and the largest crystallite size of Cu crystallites existing in the first shell portions is set as B.

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
July 19, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837